 


109 HRES 600 IH: Calling on the Board of Directors of the National High School Mock Trial Championship to accommodate students of all religious faiths.
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 600 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mr. Rothman (for himself and Mr. Ramstad) submitted the following resolution; which was referred to the Committee on Education and the Workforce 
 
RESOLUTION 
Calling on the Board of Directors of the National High School Mock Trial Championship to accommodate students of all religious faiths. 
 
Whereas religious intolerance and discrimination continue to be the root causes of many of the conflicts around the world; 
Whereas the United States of America was founded by those seeking to practice their religion freely, and the American justice system, including all legal professionals involved, should be working to uphold this principle; 
Whereas the First Amendment to the Constitution states that Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof; or abridging the freedom of speech, or of the press, or the right of the people peaceably to assemble, and to petition the Government for a redress of grievances; 
Whereas section 1 of the Fourteenth Amendment to the Constitution states, All persons born or naturalized in the United States, and subject to the jurisdiction thereof, are citizens of the United States and of the State wherein they reside. No State shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States; nor shall any State deprive any person of life, liberty, or property, without due process of law; nor deny to any person within its jurisdiction the equal protection of the laws.; 
Whereas the National High School Mock Trial Championship has been, until this date, a prestigious event that requires a tremendous amount of preparation, skill, and dedication on behalf of those students who are competing, and is looked upon with distinction by institutions of higher learning; 
Whereas the National High School Mock Trial Championship is a program based on constitutional law; 
Whereas the sponsor of this year’s competition stated that, The National High School Mock Trial Championship is a participatory program that engages students, legal professionals and the educational community to advance the understanding of the American justice system and the important role of lawyers. A well-educated public translates into a more engaged citizenry that is better equipped and more interested in fulfilling their civic responsibilities; 
Whereas the National High School Mock Trial Championship espouses the goals of heightening appreciation of the principle of equal justice for all and promoting the exchange of ideas among students from throughout the United States; 
Whereas the usual National High School Mock Trial Championship schedule consists of two rounds on Friday and two rounds on Saturday, followed by a Championship round on Saturday; 
Whereas the Torah Academy of Bergen County of Teaneck, New Jersey, won the 2005 New Jersey State Bar Foundation High School tournament, and was eligible to compete in the National High School Mock Trial Championship; 
Whereas the members of the mock trial team from Torah Academy observe the Sabbath, in accordance with their practice of Orthodox Judaism, and would not have been able to participate in any National High School Mock Trial Championship competitions from sundown on Friday through sundown on Saturday without certain accommodations; 
Whereas satisfactory accommodations were made to allow Torah Academy of Teaneck, New Jersey, to compete during the last National High School Mock Trial Championship held in Charlotte, North Carolina, from May 5–7, 2005, without violating the religious practices of the students; 
Whereas a review of the post-host report compiled after the 2005 Championship showed a majority of the comments supported the accommodations made for the Torah Academy students and the benefit of competing with the Torah Academy students; 
Whereas one respondent replied, the compromise demonstrated fairness, tolerance and problem-solving, all values that I try to encourage in my students; 
Whereas the Board of Directors of the National High School Mock Trial Championship voted on October 15, 2005, to refuse any future accommodations for students who observe Sabbath on Friday and/or Saturday; 
Whereas students who have otherwise met all of the criteria to participate in the qualifying competitions leading to the National High School Mock Trial Championship should be able to compete regardless of their religious affiliation; 
Whereas the Board of Trustees of the New Jersey State Bar Foundation unanimously voted at its October 27, 2005, meeting that New Jersey will not compete in the National High School Mock Trial Championship unless the National Board establishes a policy permitting accommodation for religious observance; 
Whereas the decision of the Board of Directors of the National High School Mock Trial Championship to refuse any future accommodations for students who observe their Sabbath on Friday and/or Saturday adversely and wrongly impacts observant Jewish, Muslim, and Seventh-Day Adventist students; 
Whereas the decision made by the Board of Directors of the National High School Mock Trial Championship is inconsistent with the spirit of freedom of religion or equal protection; and 
Whereas all students should be allowed to both compete fully in the National High School Mock Trial Championship and uphold the practice of their religion: Now therefore, be it 
 
That the House of Representatives— 
(1)calls on the Board of Directors of the National High School Mock Trial Championship to accommodate the religious beliefs of students participating in the competition; and 
(2)urges the Board of Directors of the National High School Mock Trial Championship to restructure the rules of the competition to allow qualifying students of all faiths to compete fully in this national championship without betraying their religious beliefs.  
 
